DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2,6,13,20-22,29-32,41,50-51,53,56,58,60-64 are pending in this application.  Claims 29-31,50-51,53,56,58 and 60-62 are withdrawn from consideration as being directed to a nonelected invention.
Claims 1-2, 6,13, 20-22, 32, 41and 63-64 are examined in this Office Action. 

Claim interpretation
1.	Claims 6, 20, 21, 22, 41 and 64 specifically recite the term “aged somatic cells” which is interpreted based on the definition provided in the specification [0106]. Specifically, the term “aged somatic cell’ (abbreviated as A-SC) refers to a somatic cell isolated from an aged donor (e.g., a mouse aged > 1.4 years, or a human aged > 50 years) or exhibiting a profile (e.g., basal ROS level, DNA damage response, genomic stability, ZSCAN10 expression level, GSS expression level) that is comparable to a somatic cell isolated from an aged donor.

2. 	The phrase “effective amount of glutathione” is interpreted to mean the amount of additional glutathione above that in the culture media and used to treat the cells and which results in the claimed effect. Applicant’s specification discloses [0171] iPSC cell culture in ESC media plus 10% FBS (fetal bovine serum). It is known in the art that FBS contains glutathione. See, Bump et al (“A UNIQUE PROPERTY OF FETAL BOVINE SERUM: HIGH LEVELS OF PROTEIN-GLUTATHIONE MIXED DISULFIDES,” In Vitro (13):2, 1977)(Bump).
Therefore, the iPS cells and the somatic cells [0170] are grown in media having a baseline level of glutathione prior to induction of reprogramming and the untreated control cells are considered to be cultured in some baseline level of glutathione present in the culture media comprising FBS.

3. 	The phrase “lack of the elevated cellular ROS level does not identify the non-pluripotent cells for treatment with glutathione or derivatives thereof” (therefore “chosen’) is interpreted to mean the same meaning as the phrase “ wherein the elevated cellular ROS level identifies the non-pluripotent cells (the fibroblasts of 5D) for treatment with glutathione or derivatives thereof” (therefore “not chosen’) since cells expressing an elevated level of ROS would be chosen and those cells not expressing elevated level ROS would not be chosen.

Status of Rejections 
All rejections are maintained and repeated below for reading convenience.  Applicant arguments are addressed at the end of the Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. 	The rejection of claims 1, 2,6, 13 under 35 U.S.C. 103 as being unpatentable over Dannenmann et al (“High Glutathione and Glutathione Peroxidase-2 Levels Mediate Cell-Type-Specific DNA Damage Protection in Human Induced Pluripotent Stem Cells,” Stem Cell Reports Vol. 4 886-898 May 12, 2015) (cited on IDS filed 02/22/2022 as document no. A1) (DannenmannSC) in view of Dannenmann et al (“Genome surveillance in pluripotent stem cells: Low apoptosis threshold and efficient antioxidant defense,” Molecular and Cellular Oncology 3(2): pages 1-3, 2015) (cited on IDS filed 02/22/2020 as document no. A20) (Dannenmann MCO) and Hagen et al (“Glutathione uptake and protection against oxidative injury in isolated kidney cells,” Kidney International, Vol. 34 (1988), pp. 74—81) (Hagen) is maintained and repeated below.
DannenmannSC discloses (page 1, right column, top paragraph) ROS (reactive oxygen species, “ROS”) generated during mitochondrial respiration are a major source of DNA damage. DannenmannSC discloses (page 1, right column, top paragraph) DNA lesions in the absence of DNA repair can lead to cell death, genomic instability, and cancer. DannenmannSC discloses comparisons of iPS cells derived from fibroblasts with that of corresponding fibroblasts (claim 6, the claimed “wherein the mammalian non-pluripotent cells are somatic cells which are fibroblasts”) to stress stimuli such as H2O2 (causing oxidative damage, page, 2, right column, first full paragraph) and other toxins (figure 1).
DannenmannSC discloses (Abstract) gene profiling identified that mRNA expression of several antioxidant proteins was considerably upregulated in iPSCs.
DannenmannSC discloses iPSCs exhibit proteins against both nuclear and mtDNA damage, showing less oxidative damage occurring and disclosing iPSCs have a 3 to 4-fold increased level of GSH as compared to fibroblasts (figure 5A).
Regarding claim 2, DannenmannSC discloses use of hydrogen peroxide to generate oxidative damage to iPCs and their related fibroblasts (page 2, right column, first full paragraph). DannenmannSC discloses measurement of ROS levels (page 5, right column, bottom paragraph) using dihydrorhodamine123 staining and FACS analysis in both iPSCs and the related fibroblasts (figure 5D).
DannenmannSC discloses (page 2, left column, second paragraph), iPSCs harbor high glutathione (GSH) levels and strongly express several GSH-dependent antioxidant enzymes and that the combined depletion of GSH and glutathione peroxidase-2(GPX2) levels was able to impair this iPSC-specific resistance to DNA damage (figure 7B).

DannenmannSC differs from the claims in that the document fails to disclose treating the non-pluripotent stem cells with glutathione prior to and/or during reprogramming. However, Dannenmann MCO and Hagen et al cure the deficiency.

Dannenmann MCO discloses the reprogramming of somatic cells (the claimed non-pluripotent cells) to iPSCs is thought to cause DNA damage (page 1, right column, bottom paragraph). Dannenmann MCO discloses (page 2, left column, first full paragraph) that reduced DNA damage in iPSCs could be mediated by increased expression of DNA repair genes (the claimed “increased DNA damage response”) as well as the increased 3-4 fold elevated levels of glutathione (GSH) as compared to fibroblasts. Dannenmann MCO discloses the increase in ROS levels in fibroblasts was up to 10-fold higher, suggesting that oxidative stress (the oxidative injury) is efficiently prevented in iPSCs (page 3, left column, first full paragraph).
Hagen discloses (Abstract) glutathione uptake and protection against oxidative injury (the claimed “ROS” claim 2) in kidney cells (a somatic cell). Hagen discloses (Abstract) glutathione is transported intact into cells (Abstract) and that uptake of GSH can supplement synthesis of GSH to protect against injury. Hagen discloses (Abstract) the GSH uptake was required for the protection (page 78, right column, top paragraph). Hagen summarizes (Abstract) that transported GHS can be used to supplement endogenous synthesis to protect cells against oxidative injury.
In view of the teachings of DannemannSC that depletion of glutathione impaired protection against DNA lesions (thus showing a decreased DNA damage response) and Dannenmann MCO that reprogramming of somatic cells (the claimed “non-pluripotent cells”) to iPSCs is thought to cause DNA damage, it would have been obvious to one of ordinary skill to modify the method of DannemannSC and Dannemann MCO by culturing non-pluripotent cells with exogenous glutathione (the claimed “effective amount of glutathione”) as suggested by Hagen prior to initiation of reprogramming, and/or during reprogramming (claim 13) in order to protect against DNA damage caused by reprogramming in view of the teachings of DannemannSC that glutathione protects against DNA lesions (the claimed “increased DNA damage response”), and Hagen, disclosing the uptake and protective effects of glutathione against oxidative injury (the claimed “increased DNA damage response”) and the claimed “culturing under conditions that allow for production of iPSCs thereby producing iPSCs with an increased DNA damage response as compared to iPSCs produced from untreated controls grown under similar conditions”) (claims 1, 13).

Regarding claim 2, because ROS are indicative of oxidative injury, it would have been obvious to one of ordinary skill to identify non-pluripotent cells having high ROS levels for treatment with glutathione before and/or during reprogramming to IPSCs in view of the teachings of Hagen that exogenous glutathione is take up by cells and exerts a protective effect against oxidative injury and Dannenmann MCO that the future of iPSC based cell therapies is dependent upon the quality of the differentiated cells and their ability to maintain an intact genome (page 2, left column, first full paragraph).
One of ordinary skill would have had a reasonable expectation of success in producing iPSCs having an increased DNA damage response when the related non- pluripotent cells were cultured in glutathione as compared to iPSC cells derived from related non-pluripotent cells which were not cultured in the presence of glutathione because glutathione promotes repair of DNA lesions as taught by DannemannSC and in view of Hagen, disclosing uptake of exogenously added glutathione and that the exogenously added glutathione was protective against oxidative injury (the claimed “increased DNA damage response”).
One of ordinary skill would have been motivated to culture the non-pluripotent cells (somatic cells) with glutathione prior to initiation of programming and/or during reprogramming in view of the teachings of Dannemann MCO that antioxidant supplementation might improve the safety of iPSCs for future therapeutic applications by decreasing the amount of DNA damage.

2.	The rejection of claim 32 under 35 U.S.C. 103 as being unpatentable DannenmannSC, Dannenmann MCO and Hagen as applied to claims 1, 2, 6, 13 above and further in view of Kojima et al (“The STAT3-IGFBP5 axis is critical for IL-6/gp130- induced premature senescence in human fibroblast,” Cell Cycle, 11:4, 730-739 (2012)) (Kojima) is maintained and repeated below.
The teachings of DannenmannSC, Dannenmann MCO and Hagen above are incorporated herein in their entirety.
DannenmannSC, Dannenmann MCO and Hagen differ from the claims in that the documents fail to disclose an elevated ROS level of the non-pluripotent cells is identified by an increased expression level of an IGFBP5 gene. However, Kojima cures the deficiency.
Kojima discloses (Abstract) stimulating fibroblast cells with IL-6/sIL-6R sequentially caused an increase in reactive oxygen species (ROS) as early as day 1, followed by the DNA damage response, p53 accumulation and, finally, senescence on days 8-10. Kojima discloses (Abstract) identification of IGFBP5 as a major STAT3 mediator, because IGFBP5 was expressed from the early phase through the entire senescence process and was responsible for IL-6/STAT3-induced ROS increase and premature senescence. Kojima therefore discloses identification of elevated cellular ROS levels in non- pluripotent cells by an increase the gene expression levels of IGFBP5 (Abstract).
It would have been obvious to one or ordinary skill to modify the method of DannenmannSC, Dannenmann MCO and Hagen by looking at an increased expression level of IGFPB5 as suggested by Kojima in view of the teachings of Kojima that IGFBP5 expression is indicative of an elevated ROS level and possible premature senescence (Abstract). 
One of ordinary skill would have had a reasonable expectation of success in identifying non-pluripotent cells for treatment by using the expression of the IGFBP5 gene in view of the teachings of Kojima that the IGFPB5 gene was indicative of cells having increased ROS expression and possible premature senescence.
One of ordinary skill would have been motivated to identify non-pluripotent cells having IGFBP5 gene expression indicating an elevated ROS level increase and potentially premature senescence for glutathione treatment in order to prevent cell death and thereby produce iPSCs have an increased DNA damage response.

3.	The rejection of claim 63 under 35 U.S.C. 103 as being unpatentable DannenmannSC, Dannenmann MCO and Hagen as applied to claims 1, 2, 6, 13 above and further in view of Chen et al (“Rational optimization of reprogramming culture conditions for the generation of induced pluripotent stem cells with ultra-high efficiency and fast kinetics,” Cell Research 21:884-894 (2011)) (cited on IDs filed 02/22/2020 as document no. A16) (Chen) is maintained and repeated below.
The teachings of DannenmannSC, Dannenmann MCO and Hagen above are incorporated here in their entirety.

DannenmannSC, Dannenmann MCO and Hagen differ from the claims in that the documents fail to disclose treatment of non-pluripotent cells with an effective glutathione after the reprogramming of the non-pluripotent cells under conditions that allow for the production of iPSCS. However, Chen cures the deficiency.
Chen discloses (page 892, left column, first full paragraph) that incompletely reprogrammed iPSCs (pre-iPSCs) were generated with the transduction of c-Myc and that the efficiency of reprogramming depended upon the reprogramming factors used (page 891, left column, bottom paragraph). Chen discloses (page 892, right column, “Generation of iPS Cells”) that IPSC colonies were scored or picked 8-10 days post treatment in iCD1 based on OCT-4/GFP expression. Chen therefore discloses picking out the iPS cell colonies from those nonpluripotent cells not yet reprogrammed or the incompletely reprogrammed iPSCS (pre-iPSCs) discussed above. 
It would have been obvious to one of ordinary skill continue the culture of the not yet reprogrammed nonpluripotent cells and/or the incompletely reprogrammed cells with an effective amount of glutathione after the successful reprogramming of other cells to iPSCs in order to maintain the non-programmed cells under optimal conditions leading to possible further reprogramming, lacking evidence to the contrary.
One of ordinary skill would have had a reasonable expectation of success of doing so in view of the teachings of Hagen (Abstract) that transported exogenous GHS can be used to supplement endogenous synthesis to protect cells against oxidative injury.
One of ordinary skill would have been motivated to continue the reprogramming under the optimal glutathione conditions taught by DannenmannSC, Dannenmann MCO and Hagen in order to optimize the DNA integrity and the DNA damage response in the iPSCs to be further obtained. 

4.	The rejection of claims 20-22 under 35 U.S.C. 103 as being unpatentable over Miller et al (“Human iPSC-Based Modeling of Late-Onset Disease via Progerin- Induced Aging,” Cell Stem Cell 13, 691-705, December 5, 2013) (cited on IDS filed 02/22/2020 as document no. A56) (Miller) in view of DannenmannSC, Dannenmann MCO and Hagen (full citations above) is maintained and repeated below. 

Miller discloses somatic cells such as fibroblasts from aged donors (ages 51-55 and 71-96; page 3, right column, top paragraph) exhibit a set of markers that correlates with fibroblast donor age such as DNA damage and reactive oxygen species (ROS) (page 693, left column, second paragraph; and Figure 1). Miller discloses (page 693, left column, second paragraph) old donor fibroblasts showed nuclear morphology abnormalities, an increase in DNA damage and reactive oxygen species (ROS) when compared to fibroblasts from younger donors (figure 1, parts c and f).
Miller discloses (page 693, left column, second paragraph) age-associated markers, present in old fibroblasts, were lost during reprogramming and were not reacquired during the subsequent differentiation, indicating that iPSC-derived cells do not maintain a memory of their age. Miller discloses that independent of donor age, iPSCs lack expression of age-associated markers (page 4, right column, top paragraph) and that age is lost after reprogramming (page 694, right column, bottom paragraph).
Miller differs from the claims in that the document fails to explicitly disclose culture of aged somatic cells in medium containing glutathione. However, Dannenmann SC, Dannenmann MCO and Chen cure the deficiency.
DannenmannSC discloses (page 2, right column, top paragraph) ROS (reactive oxygen species) generated during mitochondrial respiration are a major source of DNA damage and that depletion of glutathione caused impaired protection against DNA lesions.
Dannenmann MCO discloses the reprogramming of somatic cells to iPSCs is thought to cause DNA damage (page 1, right column, bottom paragraph). Dannenmann MCO discloses (page 2, left column, first full paragraph) that reduced DNA damage in iPSCs could be mediated by increased expression of DNA repair genes (the claimed “increased DNA damage response”) as well as the increased 3-4 fold elevated levels of glutathione (GSH) as compared to fibroblasts. Dannenmann MCO discloses the increase in ROS levels in fibroblasts was up to 10 fold higher, suggesting that oxidative stress is efficiently prevented in iPSCs (page 3, left column, first full paragraph).
Dannemann SC and Dannemann MCO taken together suggest the DNA damage caused by ROS present in related somatic cells is overcome in iPS cells by at least the increased expressed levels of glutathione. 
Hagen discloses (Abstract) glutathione uptake and protection against oxidative injury (the claimed “ROS” claim 2) in kidney cells (a somatic cell). Hagen discloses (Abstract) glutathione is transported intact into cells (Abstract) and that uptake of GSH can supplement synthesis of GSH to protect against injury. Hagen discloses (Abstract) the GSH uptake was required for the protection (page 78, right column, top paragraph). Hagen summarizes (Abstract) that transported GSH can be used to supplement endogenous synthesis to protect cells against oxidative injury.

It would have been obvious to one of ordinary skill to modify the method of Miller by culturing the aged somatic cells in the presence of an effective amount of glutathione as suggested by Dannemann SC and Dannemann MCO and Hagen prior to the initiation and/or during reprogramming of A-iPS cells in order to prevent additional DNA damage (as suggested by DMCO) to the produced A-iPSCs and the teachings of Hagen, disclosing uptake of exogenously added glutathione and that the exogenously added glutathione was protective against oxidative injury (the claimed “increased DNA damage response’).
One of ordinary skill would have had a reasonable expectation of success in culturing aged somatic cells in the presence of exogenous glutathione and producing A- iPSCs having an increased DNA damage response over cells not so cultured in view of the teachings of Dannemann SC and Dannemann MCO taken together, teaching the DNA damage caused by ROS is overcome in iPS cells by at least the increased expressed levels of glutathione and Hagen Disclosing exogenous glutathione had protective effects.
Regarding claim 21, Miller discloses (page 693, left column, second paragraph) old donor fibroblasts show ed an increase in DNA damage and reactive oxygen species (ROS) when compared to fibroblasts from younger donors (figure 1, parts c and f) (the claimed “aged somatic cells identified for treatment express an elevated cellular (ROS) level prior to treatment relative to one or more of young somatic cells”).
Regarding claim 22, Miller discloses (page 693, left column, second paragraph) age-associated markers, present in old fibroblasts, were lost during reprogramming and were not reacquired during the subsequent differentiation, therefore disclosing the A- iPSCs were characterized by an increased DNA damage response. One of ordinary skill w would have had the reasonable expectation of success that the produced A-iPSCs would have a DNA damage response comparable to that observed in young iPSCs in view of the teachings of Miller that age associated markers present in old fibroblasts were lost during reprogramming and were not re-acquired.
In view of the teachings of DannemannSC that depletion of glutathione impaired protection against DNA lesions (the claimed “DNA damage’) and Dannenmann MCO that reprogramming of somatic cells (the claimed “non-pluripotent cells”) to iPSCs is thought to cause DNA damage and Hagen, disclosing exogenous glutathione had protective effects it would have been obvious to one of ordinary skill to modify the method of Miller by culturing aged non-pluripotent cells with exogenous glutathione (the Claimed “effective amount of glutathione”) prior to initiation of reprogramming, and/or during reprogramming in order to protect against DNA damage caused by reprogramming in view of the teachings of DannemannSC that glutathione protects against DNA lesions (thereby showing the claimed “increased DNA damage response’”)(and, the claimed “culturing under conditions that allow for production of iPSCs thereby producing iPSCs with an increased DNA damage response as compared to iPSCs produced from untreated controls grown under similar conditions”) (Claim 20).

5.	The rejection of claim 41 under 35 U.S.C. 103 as being unpatentable over Miller, DannenmannSC, Dannenmann MCO and Hagen (all cited above) as applied to claims 20-22 above and further in view of Kim et al (“Factor Binding Protein-5 through a p53-dependentMechanism,” Molecular Biology of the Cell, Vol. 18, 4543-4552 (2007)) (cited on IDs filed 02/22/2020 as document no. A40) (Kim) and Kojima (cited above) is maintained and repeated below.

The teachings of Miller, DannenmannSC, Dannenmann MCO and Hagen above are incorporated herein in their entirety. Miller, DannenmannSC, Dannenmann MCO and Hagen differ from the claims in that the documents fail to disclose identifying elevated ROS levels in aged somatic cells by an increased expression level of the IGFBP5 gene. However, Kim and Kojima cure the deficiency.

Claim interpretation: The Kim cells are considered to meet the claimed “aged cells” (applicant’s specification [0106]) because they exhibit a profile (e.g., basal ROS level, DNA damage response, genomic stability, ZSCAN1O expression level, GSS expression level) that is comparable to a somatic cell isolated from an aged donor.

Kim discloses IGFBP5 gene expression is upregulated during cellular senescence in human dermal fibroblasts (the claimed aged somatic cells) (Abstract). Kojima discloses (Abstract) IGFBP5 was expressed from the early phase through the entire senescence process and was responsible for IL-6/STAT3-induced ROS increase and premature senescence. Kim and Kojima therefore both disclose upregulation of IGFBP5 in aged cells or aging cells and Kojima discloses that IFBP5 was responsible for the induced ROS increase.
It would have been obvious to one or ordinary skill to modify the method of Miller, DannenmannSC, Dannenmann MCO and Hagen by looking at an increased expression level of IGFPB5 as suggested by Kojima and Kim in view of the teachings of Kojima that
IGFBP5 expression is indicative of an elevated ROS level and possible premature senescence (Abstract) and Kim that IGFBP5 is upregulated during cellular senescence.
One of ordinary skill would have had a reasonable expectation of success in identifying aged non-pluripotent cells for treatment by using the expression of the IGFBP5 gene in view of the teachings of Kojima and Kim that the IGFPB5 gene was indicative of cells having increased ROS expression and possible premature senescence. 
One of ordinary skill would have been motivated to identify aged non-pluripotent cells having IGFBP5 gene expression indicating an elevated ROS level increase and potentially premature senescence for glutathione treatment in order to prevent cell death and thereby produce iPSCs have increased DNA damage response.

6.	The rejection of claim 64 under 35 U.S.C. 103 as being unpatentable over Miller, DannenmannSC, Dannenmann MCO and Hagen (all cited above) as applied to claims 20-22 above and further in view of Chen (citation provided above) is maintained and repeated below.

The teachings of DannenmannSC, Dannenmann MCO and Hagen above are incorporated here in their entirety.
DannenmannSC, Dannenmann MCO and Hagen differ from the claims in that the documents fail to disclose treatment of non-pluripotent cells with an effective glutathione after the reprogramming of the non-pluripotent cells under conditions that allow for the production of iPSCS. However, Chen cures the deficiency.
Chen discloses (page 892, left column, first full paragraph) that incompletely reprogrammed iPSCs (pre-iPSCs) were generated with the transduction of c-Myc and that the efficiency of reprogramming depended upon the reprogramming factors used (page 891, left column, bottom paragraph). Chen discloses (page 892, right column, “Generation of iPS Cells”) that IPSC colonies were scored or picked 8-10 days post treatment in iCDi based on OCT-4/GFP expression. Chen therefore discloses picking out the iPS cell colonies from those nonpluripotent cells not yet reprogrammed or the incompletely reprogrammed iPSCS (pre-iPSCs) discussed above.
It would have been obvious to one of ordinary skill continue the culture of the not yet reprogrammed nonpluripotent cells and/or the incompletely reprogrammed cells with an effective amount of glutathione after the successful reprogramming of other cells to iPSCs in order to maintain the non-programmed cells under optimal conditions leading to possible further reprogramming, lacking evidence to the contrary. 
One of ordinary skill would have had a reasonable expectation of success of doing so in view of the teachings of Hagen (Abstract) that transported exogenous GHS can be used to supplement endogenous synthesis to protect cells against oxidative injury.
One of ordinary skill would have been motivated to continue the reprogramming under the optimal glutathione conditions taught by DannenmannSC, Dannenmann MCO and Hagen in order to optimize the DNA integrity and the DNA damage response in the iPSCs to be further obtained. 

Response to Arguments
Applicant’s arguments, filed 09/13/2022, have been considered but not found persuasive.
1.	Applicants argue (page 2, second full paragraph)
Dannenmann SC focuses on studying how iPSCs react to DNA damage induced by several genotoxins. See Dannenmann SC, page 887, left column, 2nd paragraph. In particular, iPSCs were generated according to a protocol that did not provide the addition of exogenous GSH. /d. at page 895, left column. Dannenmann SC found that the iPSCs, as the product of the induction protocol without additional exogenous GSH, harbored a 3-4 fold increased level of GSH as compared to fibroblasts. /d. at Figure 5A. The increased level of GSH was purported to confer iPSC resistance to DNA damage. /d. at Abstract.

Dannenmann SC does not teach or suggest the claimed method for producing iPSCs or A-iPSCs comprising culturing non-pluripotent cells or aged somatic cells in the presence of exogenous GSH (i.e., the GSH was added prior to the initiation of reprogramming and/or during reprogramming).

Nor does Dannenmann SC provide a person of ordinary skill in the art (POSA) with any reason or motivation to modify its protocol in the manner claimed. Considering DannenmanSC’s teaching that its iPSCs generated under conditions without the addition of exogenous GSH already showed 3-4 fold increase of endogenous GSH and exhibited resistance to DNA damage, the POSA would have no reason to add additional exogenous GSH for producing iPSCs or A- iPSCs. Indeed, Dannenmann SC focuses on the unique properties of iPSC as compared to fibroblasts. Dannenmann SC is completely irrelevant to methodology development for more efficient protocol to produce iPSC or A-iPSCs with improved properties.

In reply and contrary to the arguments, Dannenmann MCO discloses the reprogramming of somatic cells (the claimed non-pluripotent cells) to iPSCs is thought to cause DNA damage (page 1, right column, bottom paragraph). Dannenmann MCO discloses (page 2, left column, first full paragraph) that reduced DNA damage in iPSCs could be mediated by increased expression of DNA repair genes (the claimed “increased DNA damage response”) as well as the increased 3-4 fold elevated levels of glutathione (GSH) as compared to fibroblasts. Dannenmann MCO discloses the increase in ROS levels in fibroblasts was up to 10-fold higher, suggesting that oxidative stress (the oxidative injury) is efficiently prevented in iPSCs (page 3, left column, first full paragraph).
Hagen discloses (Abstract) glutathione uptake and protection against oxidative injury in kidney cells (a somatic cell). Hagen discloses (Abstract) glutathione is transported intact into cells (Abstract) and that uptake of GSH can supplement synthesis of GSH to protect against injury. Hagen discloses (Abstract) the GSH uptake was required for the protection (page 78, right column, top paragraph). Hagen summarizes (Abstract) that transported GHS can be used to supplement endogenous synthesis to protect cells against oxidative injury.
In view of the teachings of DannemannSC that depletion of glutathione impaired protection against DNA lesions (thus showing a decreased DNA damage response) and Dannenmann MCO that reprogramming of somatic cells (the claimed “non-pluripotent cells”) to iPSCs is thought to cause DNA damage, it would have been obvious to one of ordinary skill to modify the method of DannemannSC and Dannemann MCO by culturing non-pluripotent cells with exogenous glutathione (the claimed “effective amount of glutathione”) as suggested by Hagen prior to initiation of reprogramming, and/or during reprogramming in order to protect against DNA damage caused by reprogramming in view of the teachings of DannemannSC that glutathione protects against DNA lesions (the claimed “increased DNA damage response”), and Hagen, disclosing the uptake and protective effects of glutathione against oxidative injury (the claimed “increased DNA damage response”) and the claimed “culturing under conditions that allow for production of iPSCs thereby producing iPSCs with an increased DNA damage response as compared to iPSCs produced from untreated controls grown under similar conditions.”

2.	Applicant argues (page 3, first full paragraph) 
Furthermore, Dannenmann SC does not provide the POSA with any reasonable expectation that culturing non-pluripotent cells treated with exogenous GSH prior to and/or during reprogramming would produce iPSCs or A-iPSCs with one or more of increased genomic stability, increased DNA damage response, increased ZSCAN10 expression, and reduced GSS expression as compared to control iPSCs or A-iPSCs produced from untreated control non- pluripotent cells grown under similar conditions as claimed. The iPSCs of Dannenmann SC would fall into the category of the control iPSCs recited in the claims. The claimed methods demonstrate that the efficiency of reprogramming non-pluripotent cells treated with exogenous GSH is increased relative to untreated control non-pluripotent cells, and these properties are unexpected in view of Dannenmann SC. See Application, [0191] and FIG. 10.

In reply and contrary to the arguments, because ROS are indicative of oxidative injury, it would have been obvious to one of ordinary skill to identify non-pluripotent cells having high ROS levels for treatment with glutathione before and/or during  reprogramming to IPSCs in view of the teachings of Hagen that exogenous glutathione is take up by cells and exerts a protective effect against oxidative injury and Dannenmann MCO that the future of iPSC based cell therapies is dependent upon the quality of the differentiated cells and their ability to maintain an intact genome (page 2, left column, first full paragraph).
One of ordinary skill would have had a reasonable expectation of success in producing iPSCs having an increased DNA damage response when the related non- pluripotent cells were cultured in glutathione as compared to iPSC cells derived from related non-pluripotent cells which were not cultured in the presence of glutathione because glutathione promotes repair of DNA lesions as taught by DannemannSC and in view of Hagen, disclosing uptake of exogenously added glutathione and that the exogenously added glutathione was protective against oxidative injury (the claimed “increased DNA damage response’).
One of ordinary skill would have been motivated to culture the non-pluripotent cells (somatic cells) with glutathione prior to initiation of programming and/or during reprogramming in view of the teachings of Dannemann MCO that antioxidant supplementation might improve the safety of iPSCs for future therapeutic applications by decreasing the amount of DNA damage.

3.	Applicants argue (page  3, second full paragraph)
Dannenmann MCO is a review that discloses the same thing as Dannenmann SC: iPSCs (generated without addition of exogenous GSH) intrinsically express increased level of endogenous GSH, which may explain why iPSC exhibits reduced DNA damage as compared to fibroblasts. See Non-Final Office Action, page 6. Therefore, Dannenmann MCO does not cure the deficiencies of Dannenmann SC.

In reply and contrary to the arguments, Hagen, not DannenmanMCO or DannenmannSC, discloses (Abstract) glutathione uptake and protection against oxidative injury in kidney cells (a somatic cell). Hagen discloses (Abstract) glutathione is transported intact into cells (Abstract) and that uptake of GSH can supplement synthesis of GSH to protect against injury. Hagen discloses (Abstract) that the GSH uptake was required for the protection (page 78, right column, top paragraph). Hagen summarizes (Abstract) that transported GHS can be used to supplement endogenous synthesis to protect cells against oxidative injury.	
 One of ordinary skill would have had a reasonable expectation of success in producing iPSCs having an increased DNA damage response when the related non- pluripotent cells were cultured in glutathione as compared to iPSC cells derived from related non-pluripotent cells which were not cultured in the presence of glutathione because glutathione promotes repair of DNA lesions as taught by DannemannSC and in view of Hagen, disclosing uptake of exogenously added glutathione and that the
exogenously added glutathione was protective against oxidative injury (the claimed “increased DNA damage response”).
One of ordinary skill would have been motivated to culture the non-pluripotent cells (somatic cells) with glutathione prior to initiation of programming and/or during reprogramming in view of the teachings of Dannemann MCO that antioxidant supplementation might improve the safety of iPSCs for future therapeutic applications by decreasing the amount of DNA damage.

4.	Applicant argues (page 3, bottom paragraph)
Hagen is relied on for disclosing that GSH uptake confers protection against oxidative injury in kidney cells. Hagen, however, does not teach or suggest the claimed method for producing iPSCs or A-iPSCs comprising culturing non-pluripotent cells or aged somatic cells in the presence of exogenous GSH. Nor does Hagen provide the POSA with any reasonable expectation of success that the claimed method of producing iPSCs would be technically superior, or the resulting iPSCs would exhibit superior properties, as compared to controls without addition of exogenous GSH. Therefore, Hagen fails to cure the deficiencies of Dannenmann SC and Dannenmann MCO.

In reply and contrary to the arguments, no claim claims a method of producing iPSCs would be technically superior.  One of ordinary skill would have had a reasonable expectation of success in producing iPSCs having an increased DNA damage response when the related non- pluripotent cells were cultured in glutathione as compared to iPSC cells derived from related non-pluripotent cells which were not cultured in the presence of glutathione because glutathione promotes repair of DNA lesions as taught by DannemannSC and in view of Hagen, disclosing uptake of exogenously added glutathione and that the
exogenously added glutathione was protective against oxidative injury (the claimed “increased DNA damage response”).

5.	Applicant argues (page 4, first full paragraph)
Miller teaches that iPSCs from old donors, which are subjected to a protocol for reprogramming, exhibit a loss of age-related markers and were indistinguishable from young donor-derived iPSCs with respect to expression of laminin A, LAP2a, H3K9me, ad HP1y. Miller fails to disclose exogenous GSH (which is acknowledged by the Examiner), let alone the unexpected technical superiority of the claimed method or the resulting iPSC or A-iPSC conferred by the addition of exogenous GSH as discussed above. Thus, Miller fails to teach or suggest all of the elements of the claims and none of Dannenmann SC, Dannenmann MCO, and Hagen cure the deficiencies of Miller.

In reply and contrary to the arguments, Dannenmann SC, Dannenmann MCO and Chen cure the deficiency. Hagen discloses (Abstract) glutathione is transported intact into cells (Abstract) and that uptake of GSH can supplement synthesis of GSH to protect against injury. Hagen discloses (Abstract) the GSH uptake was required for the protection (page 78, right column, top paragraph). Hagen summarizes (Abstract) that transported GHS can be used to supplement endogenous synthesis to protect cells against oxidative injury.
It would have been obvious to one of ordinary skill to modify the method of Miller by culturing the aged somatic cells in the presence of an effective amount of glutathione as suggested by Dannemann SC and Dannemann MCO and Hagen prior to the initiation and/or during reprogramming of A-iPS cells in order to prevent additional DNA damage (as suggested by DMCO) to the produced A-iPSCs and the teachings of Hagen, disclosing uptake of exogenously added glutathione and that the exogenously added glutathione was protective against oxidative injury (the claimed “increased DNA damage response’).
One of ordinary skill would have had a reasonable expectation of success in culturing aged somatic cells in the presence of exogenous glutathione and producing A- iPSCs having an increased DNA damage response over cells not so cultured in view of the teachings of Dannemann SC and Dannemann MCO taken together, teaching the DNA damage caused by ROS is overcome in iPS cells by at least the increased expressed levels of glutathione and Hagen Disclosing exogenous glutathione had protective effects.

6.	Applicant argues (page 4, second full paragraph)
The Examiner relies on the following references for teaching or suggesting features of dependent claims: Kojima (disclosing that /GFBP5 is upregulated in aged cells and is responsible for the induced ROS increase), Chen (suggesting continuing the culture of the not yet reprogrammed nonpluripotent cells and/or the incompletely reprogrammed cells in order to have further reprograming); and Kim (disclosing that IGFBP5 gene is upregulated). Kojima, Chen, and Kim do not teach or suggest the claimed method for producing iPSCs or A-iPSCs comprising culturing non-pluripotent cells or aged somatic cells in the presence of exogenous GSH, much less the unexpected technical superiority of the claimed method or the resulting iPSC or A-iPSC conferred by the addition of exogenous GSH as discussed above. Thus, Kojima, Chen, and Kim do not cure the deficiencies of Dannenmann SC, Dannenmann MCO, Hagen, and Miller.

 In reply and contrary to the arguments, Dannenmann MCO discloses (page 2, left column, first full paragraph) that reduced DNA damage in iPSCs could be mediated by increased expression of DNA repair genes (the claimed “increased DNA damage response”) as well as the increased 3-4 fold elevated levels of glutathione (GSH) as compared to fibroblasts. Dannenmann MCO discloses the increase in ROS levels in fibroblasts was up to 10-fold higher, suggesting that oxidative stress (the oxidative injury) is efficiently prevented in iPSCs (page 3, left column, first full paragraph).
 Hagen discloses (Abstract) glutathione uptake and protection against oxidative injury in kidney cells (a somatic cell). Hagen discloses (Abstract) glutathione is transported intact into cells (Abstract) and that uptake of GSH can supplement synthesis of GSH to protect against injury. Hagen discloses (Abstract) the GSH uptake was required for the protection (page 78, right column, top paragraph). Hagen summarizes (Abstract) that transported GHS can be used to supplement endogenous synthesis to protect cells against oxidative injury.

In view of the teachings of DannemannSC that depletion of glutathione impaired protection against DNA lesions (thus showing a decreased DNA damage response) and Dannenmann MCO that reprogramming of somatic cells (the claimed “non-pluripotent cells”) to iPSCs  is thought to cause DNA damage, it would have been obvious to one of ordinary skill to modify the method of DannemannSC and Dannemann MCO by culturing non-pluripotent cells with exogenous glutathione (the claimed “effective amount of glutathione”) as suggested by Hagen prior to initiation of reprogramming, and/or during reprogramming (claim 13) in order to protect against DNA damage caused by reprogramming in view of the teachings of DannemannSC that glutathione protects against DNA lesions (the claimed “increased DNA damage response”), and Hagen, disclosing the uptake and protective effects of glutathione against oxidative injury (the claimed “increased DNA damage response”) and the claimed “culturing under conditions that allow for production of iPSCs thereby producing iPSCs with an increased DNA damage response as compared to iPSCs produced from untreated controls grown under similar conditions”).
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632